DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Endo et al (USPN 2015/0263507).
	Regarding claim 1, Endo discloses an overheat protection circuit (see figures 1-2) configured to protect a semiconductor device (A1) from, overheat, comprising:

a first constant current source (11) configured to supply a first constant current to the temperature sensitive element;
a first transistor(38)  provided between the temperature sensitive element and the first constant current source;
an output current detection circuit (such as a current detection circuit 20) configured to control a gate voltage of the first transistor by a voltage based on a sense current corresponding to an output current of the semiconductor device (e.g. see par. 0031); and
an output circuit (66) configured to supply an overheat detection signal (110) based on a result of comparison between the temperature sensitive current and the first constant current (e.g. see par. 0025).
Regarding claim 4, Endo discloses a semiconductor device (figure 1) comprising:
an output transistor (1) containing a gate;
a drive circuit (4) configured to supply a control voltage to the gate of the output transistor; and the overheat protection circuit (10)  configured to control a .
Allowable Subject Matter
2.	Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANNY NGUYEN/           Primary Examiner, Art Unit 2836